                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE

JOSHUA GARTON,                                 )
     Plaintiff,                                )
                                               )       Case No. 3:21-cv-00338
v.                                             )       Judge Trauger
                                               )
W. RAY CROUCH, et al.                          )
     Defendants.                               )



                        MEMORANDUM OF LAW IN SUPPORT OF
                         DEFENDANT’S MOTION TO DISMISS



        Defendant District Attorney General W. Ray Crouch (“General Crouch”) submits this

Memorandum of Law in support of his Motion to Dismiss for lack of subject-matter jurisdiction

and failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(1) and (6).

I.      BACKGROUND

        On April 27, 2021, Plaintiff filed this action under 42 U.S.C. § 1983 against a number of

defendants, including General Crouch. (DE 1 PageID# 3-6). General Crouch is sued individually

and in his official capacity. (Id. PageID# 3). Plaintiff claims that, as a result of a civil conspiracy

between the defendants, he was unlawfully arrested and maliciously prosecuted in retaliation for

exercising his First Amendment rights. (Id. PageID# 15-21).

        In January 2021, Plaintiff was investigated and arrested for manufacturing and

disseminating a photoshopped photograph on social media, specifically Facebook, that was critical

of law enforcement. (Id. PageID# 1-2, 7-9). This photograph, described as a meme, appeared to

depict the gravesite of recently deceased Dickson County Police Department Sergeant Daniel

Baker. (Id.) The meme depicted two individuals urinating on what appeared to be the grave of



     Case 3:21-cv-00338 Document 12 Filed 05/28/21 Page 1 of 14 PageID #: 281
Sergeant Baker. (Id.) The caption read “Just showing my respect to Deputy Daniel Baker from

the #dicksonpolicedepartment.”1 (Id. PageID# 7).

           Since the photograph/meme was posted on social media under a pseudonym, law

enforcement solicited the assistance of the public and encouraged local citizens to come forward

with any information about the person responsible for the post.               (Id. PageID# 8-9).       Law

enforcement eventually uncovered Plaintiff’s identity through tips provided by local citizens, as

well as a technical investigation. (Id. PageID# 9; DE 1-3, Craig Aff., PageID# 243). Plaintiff was

subsequently arrested, based on a probable cause finding by Judicial Magistrate, Kendra Clayborn,

that Plaintiff had committed one count of the criminal offense of Harassment. Tenn. Code Ann. §

39-17-308. (Id.). Plaintiff was detained on a bond of $76,000 in the Dickson County jail, to await

a preliminary hearing. (DE1 PageID# 9).

           On February 3, 2021, Plaintiff’s preliminary hearing on the harassment charge was held

before Judge Craig Monsue. (Id., PageID# 15). (Prelim. Hrg. Tr., attached as Ex. 1).2 At the

conclusion of the hearing, Judge Monsue found that the photograph was not protected speech under




1
    The meme’s caption incorrectly refers to Sgt. Baker as a deputy with Dickson County Police Department.
2
   In Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007), the Supreme Court held that
“courts must consider the complaint in its entirety, as well as other sources courts ordinarily examine when
ruling on 12(b)(6) motions to dismiss.” In particular, the Court noted that courts may consider “documents
incorporated into the complaint by reference, and matters of which a court may take judicial notice.” Id. In
Gardner v. United States, 443 Fed.Appx. 70, 73 (6th Cir. 2011), the Sixth Circuit held that courts may also
consider “matters of public record, items appearing in the record of the case, and exhibits attached to the
complaint” in ruling on a 12(b)(6) motion. Indeed, the Sixth Circuit has adopted a liberal view of what
matters fall within the pleadings for purposes of 12(b)(6) motions. Rodriguez v. Providence Community
Corrections, Inc., 191 F.Supp.3d 758, 762 (M.D. Tenn. 2016). “Extrinsic materials that ‘fill in the contours
and details’ of a complaint without adding anything new may be considered without converting the motion
to one for summary judgment.” Id. (citing Yeary v. Goodwill Indus.-Knoxville, Inc., 107 F.3d 443, 445 (6th
Cir. 1997); Armengau v. Cline, 7 Fed.Appx. 336, 344 (6th Cir. 2001). Here, Plaintiff’s Complaint contains
multiple references to the preliminary hearing before Judge Monsue, including a quote from the hearing
transcript, (DE1 PageID# 15 at ¶ 45), but Plaintiff fails to provide this Court with Judge Monsue’s complete
ruling. Accordingly, Defendant Crouch attaches a copy of the transcript as Exhibit 1 to this memorandum.

                                                      2

       Case 3:21-cv-00338 Document 12 Filed 05/28/21 Page 2 of 14 PageID #: 282
the First Amendment. (Ex. 1, Prelim. Hrg. Tr. at 134:10-14; 135:5-8). Additionally, Judge

Monsue did not find probable cause to believe the posting of the photograph constituted a threat

of harm to Lisa Baker, widow of Sergeant Baker. (DE 1 PageID #15; Ex. 1, Prelim. Hrg. Tr. at

141:17-22). Judge Monsue dismissed the harassment charge and Plaintiff was released from

custody. (Id. PageID#15; DE 1-4 PageID# 244).

         Plaintiff now seeks injunctive and declaratory relief and monetary damages not less than

$1,000,000.00 against all defendants. (Id. PageID# 26).

II.      ARGUMENT

         A.    All claims against General Crouch should be dismissed for lack of subject
         matter jurisdiction and for failure to state a claim upon which relief can be granted.

         Rule 12(b) of the Federal Rules of Civil Procedure allows a defendant to challenge the

legal sufficiency of the complaint and provides that certain defenses to a claim for relief may be

made by motion. Fed. R. Civ. P. 12(b). Lack of subject matter jurisdiction is the first such

enumerated defense. Id. 12(b)(1). Defendant seeks dismissal under 12(b)(1) by challenging the

sufficiency of Plaintiff’s Complaint. When challenging a court’s subject matter jurisdiction under

Rule 12(b)(1), a defendant may either facially attack the plaintiff’s complaint by testing the

sufficiency of the pleading itself, or by arguing the existence or non-existence of facts that would

deprive a court of subject matter jurisdiction. See Smith v. Northwest Airlines, Inc. 141 F. Supp.

2d 936, 939-40 (W.D. Tenn. 2001) (citations omitted). A factual attack is based on evidence

outside the complaint and requires the court to weigh that evidence to determine whether it has

jurisdiction. Id. In reviewing a factual attack, “a trial court has wide discretion to allow affidavits,

documents, and even a limited evidentiary hearing to resolve disputed jurisdictional facts.” Ohio

Nat’l Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir. 1990). Plaintiff bears the burden

of proving that jurisdiction exists against either type of challenge. Rogers v. Stratton Indus., Inc.,


                                                   3

      Case 3:21-cv-00338 Document 12 Filed 05/28/21 Page 3 of 14 PageID #: 283
798 F.2d 913, 915 (6th Cir. 1986); Mooneyham v. Equifax Info. Servs., LLC, 99 F. Supp. 3d 720,

722 (W.D. Ky. 2015). Because General Crouch is attacking the sufficiency of the pleading, the

Court accepts the allegations in the Complaint as true. See Gentek Bldg. Prods., Inc. v. Sherwin-

Williams Co., 491 F.3d 320, 330 (6th Cir. 2007).

       In deciding a motion to dismiss under Rule 12(b)(6), the Court must also accept all of the

Complaint’s factual allegations as true and then construe the Complaint in the light most favorable

to the Plaintiff. See Grindstaff v. Green, 133 F.3d 416, 421 (6th Cir. 1998). All ambiguities must

be resolved in the Plaintiff’s favor. Carter by Carter v. Cornwell, 983 F.2d 52, 54 (6th Cir. 1993)

(citing Jackson v. Richards Med. Co., 961 F.2d 575, 577 (6th Cir. 1992)). After assuming the

veracity of Plaintiff’s factual allegations and construing ambiguities in his favor, the Court must

then determine whether those allegations “state a claim to relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The factual allegations pled are sufficient when

a court is able “to draw the reasonable inference that the defendant is liable for the misconduct

alleged” and there is “more than a sheer possibility that a defendant has acted unlawfully.” See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       B.     All claims against General Crouch are barred because of the Rooker-Feldman
       doctrine.

       The Rooker–Feldman doctrine, “a combination of the abstention and res judicta doctrines,

stands for the proposition that a federal district court may not hear an appeal of a case already

litigated in state court.” U.S. v. Owens, 54 F.3d 271, 274 (6th Cir. 1995) (citing District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, (1983); Rooker v. Fidelity

Trust Co., 263 U.S. 413, 44 S.Ct. 149 (1923)). A party raising a federal question decided in a state

court must appeal the state court decision through the state system and then directly to the Supreme

Court of the United States. Id. The Rooker-Feldman doctrine applies not only when a party


                                                  4

   Case 3:21-cv-00338 Document 12 Filed 05/28/21 Page 4 of 14 PageID #: 284
expressly appeals a state court decision to a lower federal court, but also whenever the issues raised

in the federal action implicate the validity of the state court proceedings.          McCormick v.

Braverman, 451 F.3d 382, 393 (6th Cir. 2007). If this Court were to consider and then determine

that Plaintiff’s meme was protected speech under the First Amendment, this would be an improper

intrusion of this Court into Judge Monsue’s judgment in the criminal court proceedings.

          Plaintiff raised his federal claim of First Amendment violations during the state criminal

proceeding, but by not including this fact in his Complaint, he attempts to avoid application of the

Rooker-Feldman doctrine by this Court. While Plaintiff has not characterized his federal lawsuit

as an appeal of Judge Monsue’s ruling, it clearly is. Prior to the preliminary hearing on the

harassment charge, Plaintiff’s criminal defense counsel filed a Motion to Dismiss and Supporting

Memorandum arguing that the meme was protected speech under the First Amendment and that

the State (represented by General Crouch) retaliated against Garton because it disagreed with his

viewpoint – the exact allegations in this matter. (Ex. 2, Garton’s Motion to Dismiss and

Memorandum, Case No. 2021-CR-118).3 The memorandum describes the alleged actions of

General Crouch and others (all defendants in this case) in investigating and ultimately arresting

Garton for violating Tenn. Code Ann. § 39-17-308 - Harassment. (Id.). At the preliminary hearing,

Judge Monsue considered this defense and ruled that the meme/photograph at issue was not

protected speech. (Ex. 1, Prelim. Hrg. Tr. at 134:10-14; 135:5-8). Following this ruling, Judge

Monsue considered the elements of Tenn. Code Ann. § 39-17-308 and determined that because

the meme posting did not constitute harassment, the charge should be dismissed. (Id. at 135-141:9-

22).




3
    See footnote 2, supra.


                                                  5

      Case 3:21-cv-00338 Document 12 Filed 05/28/21 Page 5 of 14 PageID #: 285
        The Rooker-Feldman doctrine is “based upon the principles of abstention and res judicata,

[and] promotes notions of federalism and comity by preserving the integrity ‘of the state court

decision-making process’ and ‘the repose of state court judgments.’” Gilbert v. Ferry, 401 F.3d

411, 418 (6th Cir. 2005) (citing Adkins v. Underwood, 520 F.2d 890, 892-93 (7th Cir. 1975)). An

“elementary principle” of the Rooker-Feldman doctrine is “that a party’s recourse for an adverse

decision in state court is an appeal to the appropriate state appellate court, and ultimately the

Supreme Court under [28 U.S.C.] § 1257, not a separate action in federal court.” Exxon Mobil

Corp. v. Saudi Basic Industries Corp., 364 F.3d 102, 105 (3rd Cir. 2004) (citations omitted).

        Plaintiff argues that General Crouch arrested Plaintiff in retaliation for Plaintiff engaging

in certain speech and expression that he insists was protected under the First Amendment. (DE 1

PageID# 19-20). At his preliminary hearing, the state court held that the photograph was not

protected speech under the First Amendment. (Ex. 1, Prelim. Hrg. Tr. at 134:10-14; 135:5-8). To

determine whether Rooker-Feldman bars a claim the Court must look to the “‘source of the injury

the plaintiff alleges in the federal complaint.’ . . . If the source of the plaintiff’s injury is the state-

court judgment itself, then Rooker-Feldman applies.” VanderKodde v. Mary Jane M. Elliott, P.C.,

951 F.3d 397, 402 (6th Cir. 2020) (quoting McCormick v. Braverman, 451 F.3d 382, 393 (6th Cir.

2006)). Thus, the doctrine bars any federal district court from hearing Plaintiff’s First Amendment

issue already raised and decided in a state court. Plaintiff did not inform the Court of Judge

Monsue’s ruling because he seeks to keep this Court ignorant of the state court ruling on the meme

and declare the meme protected speech in order to proceed here with his § 1983 claim. All of

Plaintiff’s claims are based upon his assertion that his posting was protected speech and he was

wrongly arrested and prosecuted because of it, but a state court has already determined that the

meme was not protected speech. This Court is not the forum to attack Judge Monsue’s decision



                                                     6

    Case 3:21-cv-00338 Document 12 Filed 05/28/21 Page 6 of 14 PageID #: 286
regarding the issue of protected speech. Plaintiff must appeal the state court’s decision through

the state system, and then directly to the Supreme Court of the United States.

          Because of the Rooker-Feldman doctrine, this Court lacks subject matter jurisdiction over

all claims against General Crouch and they should be dismissed. Additionally, the Complaint fails

to state a claim upon which relief can be granted against General Crouch because of his

prosecutorial immunity.

          C.    All claims against General Crouch are barred because he enjoys absolute
          prosecutorial immunity.

          “Absolute prosecutorial immunity . . . is a common law principle that shields a prosecutor

from § 1983 liability.” Cooper v. Parrish, 203 F.3d 937, 946 (6th Cir. 2000) (citing Imbler v.

Pachtman, 424 U.S. 409, 430–31 (1976)). The purpose of prosecutorial immunity is to prevent

“harassment by unfounded litigation [that] would cause a deflection of the prosecutor’s energies

from his public duties,” and avoid “the possibility that [the prosecutor] would shade his decisions

instead of exercising the independence of judgment required by his public trust.” Imbler, 424 U.S.

at 423.

          A prosecutor’s decision to initiate prosecution and present the State’s case is entitled to

absolute immunity. Id. at 430; Lomaz v. Hennosy, 151 F.3d 493, 498 (6th Cir. 1998). The Sixth

Circuit has clarified some of the circumstances under which a prosecutor is acting as an officer of

the court, stating:

          Since the [Supreme] Court’s decision in Imbler, courts have taken a functional
          approach to absolute immunity. Using this approach, courts have concluded that a
          prosecutor is protected in connection with his duties in functioning as a prosecutor.
          Accordingly, prosecutors are absolutely immune from many malicious prosecution
          claims. Likewise, absolute immunity is appropriate for claims based on the
          prosecutor’s appearance at a probable cause hearing and before a grand jury.




                                                   7

   Case 3:21-cv-00338 Document 12 Filed 05/28/21 Page 7 of 14 PageID #: 287
Spurlock v. Thompson, 330 F.3d 791, 797-98 (6th Cir. 2003) (internal citations and quotations

omitted). In essence, “[t]he analytical key to prosecutorial immunity . . . is advocacy-whether the

actions in question are those of an advocate.” Id. at 798. Indeed, “the critical inquiry is how closely

related is the prosecutor’s challenged activity to his role as an advocate intimately associated with

the judicial phase of the criminal process.” Id. (emphasis in original) (quoting Holloway v. Brush,

220 F.3d 767, 775 (6th Cir. 2000)). “[A]bsolute immunity allows a prosecutor to exercise his

independent judgment in ‘deciding which suits to bring and in conducting them in court’ based on

his duty to the public rather than on a fear of potential liability in a suit for damages.” Grant, 870

F.2d at 1137 (6th Cir. 1989) (quoting Imbler, 424 U.S. at 424-25) (emphasis added). “[T]he

essence of absolute immunity is its possessor’s entitlement not to have to answer for his conduct

in a civil damages action.” Mitchell v. Forsyth, 472 U.S. 511, 525 (1985) (citations omitted).

Prosecutors are immune from liability even if their acts were in error, were wrongful, or were done

maliciously. Grant v. Hollenbach, 870 F.2d 1135, 1138 (6th Cir. 1989).

       “[T]he rationale for granting absolute immunity is as much to protect the relevant persons

from a trial on their actions as it is to protect them from the outcome of the trial.” McSurely v.

McClellan, 697 F.2d 309, 315 (D.D.C. 1982) (citation omitted).             In other words, absolute

prosecutorial immunity is immunity from suit, so it defeats a suit at the outset. Cady v. Arenac

County, 574 F.3d 334, 339–40 (6th Cir. 2009). Absolute prosecutorial immunity attaches to all

actions undertaken by General Crouch that were necessary to initiate or continue the criminal

action against Plaintiff. Ireland v. Tunis, 113 F.3d 1435, 1447 (6th Cir. 1997); see also Skinner v.

Govorchin, 463 F.3d 518, 525 (6th Cir. 2006) (explaining that absolute prosecutorial immunity

“cover[s] any activities undertaken in connection with [one’s] duties in functioning as a

prosecutor” (citation and internal quotation marks omitted)). By their own terms, court summons



                                                  8

   Case 3:21-cv-00338 Document 12 Filed 05/28/21 Page 8 of 14 PageID #: 288
and court hearings take place in the confines of the “‘adversarial arena with its attendant safeguards

that provide real and immediate checks to abusive practices,’” giving rise to absolute prosecutorial

immunity. Ireland, 113 F.3d at 1447 n.7 (citation omitted).

        All of Plaintiff’s allegations against General Crouch relate to and concern his role as the

prosecutor of the criminal action against Plaintiff to include investigation and preparation for the

initiation of a prosecution or for the judicial process. Following the functional analysis above,

General Crouch is entitled to absolute immunity for his decision to prosecute Plaintiff because that

action is considered a core prosecutorial function. Accordingly, each and every action taken by

General Crouch, as alleged in Plaintiff’s Complaint, was clearly within his role as an advocate for

the State and was clearly within the confines of a judicial proceeding – the type and manner of

actions that allow General Crouch to enjoy absolute prosecutorial immunity. Therefore, the

Complaint fails to state a claim against General Crouch and he should be dismissed.

        D.     Claims for false arrest and conspiracy against General Crouch should be
        dismissed because he enjoys absolute prosecutorial immunity.

        Claims of false arrest do not pertain to General Crouch.4

        For the reasons stated in the section above and stated below in this section, General Crouch

asserts absolute immunity for his actions in prosecuting Plaintiff. Claims of false arrest to not

pertain to General Crouch because he did not execute the affidavit of complaint (DE 1-3 PageID#

243), nor did he execute the arrest warrant (id.) and the Complaint does not contain any allegations

that General Crouch physically arrested Plaintiff.




4
  Because Plaintiff has lumped all Defendants together in his allegations of false arrest, General Crouch
responds to these allegations although they do not pertain to him.

                                                   9

    Case 3:21-cv-00338 Document 12 Filed 05/28/21 Page 9 of 14 PageID #: 289
        Plaintiff has failed to state a civil conspiracy claim under § 1983.

        “A civil conspiracy under § 1983 is ‘an agreement between two or more persons to injure

another by unlawful action.’” Webb v. United States, 789 F.3d 647, 670 (6th Cir. 2015) (quoting

Bazzi v. City of Dearborn, 658 F.3d 598, 602 (6th Cir.2011)). A plaintiff must show that (1) a

“single plan” existed; (2) defendants “shared in the general conspiratorial objective” to deprive the

plaintiff of his constitutional rights, and (3) “an overt act was committed in furtherance of the

conspiracy that caused [the plaintiff's] injury.” Id. (quoting Hooks v. Hooks, 771 F.2d 935, 944

(6th Cir.1985)). “It is well-settled that conspiracy claims must be pled with some degree of

specificity and that vague and conclusory allegations unsupported by material facts will not be

sufficient to state such a claim under § 1983.” Id. at 670–71. (quoting Gutierrez v. Lynch, 826

F.2d 1534, 1538 (6th Cir.1987). Moreover, a plaintiff must plead that each Government-official

defendant, through the official's own individual actions, has violated the Constitution. Ashcroft v.

Iqbal, 556 U.S. 662, 676, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009).

        Plaintiff has not shown how General Crouch violated his established rights. Plaintiff only

generally accuses Defendants collectively of acting in concert with and as agent of one another.

(DE 1, PageID# 20-21). Plaintiff fails to assert that General Crouch, through his own individual

actions, has violated his constitutional rights. By only alleging vague and conclusory allegation,

unsupported by material facts, Plaintiff’s assertions are not sufficient to state such a claim under §

1983.

        Since Plaintiff cannot show an overt violation of his established rights through specific

actions of General Crouch, his claims of false arrest and conspiracy against General Crouch should

be dismissed.




                                                 10

   Case 3:21-cv-00338 Document 12 Filed 05/28/21 Page 10 of 14 PageID #: 290
       E.      All claims for malicious prosecution should be dismissed.

       Plaintiff asserts a malicious prosecution claim against General Crouch related to Plaintiff’s

arrest for violating Tenn. Code Ann. § 39-17-308 (harassment). (DE 1 PageID# 15-17). General

Crouch also asserts absolute prosecutorial immunity against this claim.

       The Sixth Circuit “‘recognize[s] a separate constitutionally cognizable claim of malicious

prosecution under the Fourth Amendment.’” Barnes v. Wright, 449 F.3d 709, 715 (6th Cir. 2006)

(quoting Thacker v. City of Columbus, 328 F.3d 244, 259 (6th Cir. 2003)). The “tort of malicious

prosecution” is “entirely distinct” from that of false arrest, as the malicious-prosecution tort

“remedies detention accompanied not by absence of legal process, but by wrongful institution of

legal process.” Sykes, 625 F.3d 294, 308 (emphasis in original) (quoting Wallace v. Kato, 549

U.S. 384, 390, 127 S.Ct. 1091, 166 L.Ed.2d 973 (2007) (internal quotation marks omitted)). This

type of claim includes wrongful investigation and prosecution without probable cause. Barnes,

449 F.3d 709 at 715.

       In order to succeed on such a claim, Plaintiff must establish the following: (1) “a criminal

prosecution was initiated against the plaintiff and that the defendant made, influenced, or

participated in the decision to prosecute;” (2) a “lack of probable cause for the criminal

prosecution;” (3) “as a consequence of a legal proceeding, the plaintiff suffered a deprivation of

liberty, as understood in our Fourth Amendment jurisprudence, apart from the initial seizure;” and

(4) “the criminal proceeding must have been resolved in the plaintiff’s favor.” Sykes, 625 F.3d

294 at 308-309.     But, “the existence or nonexistence of probable cause, however is not

determinative of whether absolute immunity applies[.]” Howell v. Sanders, 668 F.3d 344, 350

(6th Cir. 2012). Even a prosecutor who “maliciously institutes a false prosecution with no probable

cause is entitled to absolute immunity.” Id. (quoting Buckley v. Fitzsimmons, 509 U.S. 259, 275



                                                11

  Case 3:21-cv-00338 Document 12 Filed 05/28/21 Page 11 of 14 PageID #: 291
& n.5, 113 S.Ct. 2606 (1993)). “Thus, the inquiry remains one of function and not probable cause.”

Id. Absolute immunity applies to a prosecutor’s decision to file a criminal complaint or seek an

arrest warrant. See Imbler,424 U.S. at 430-31. In this case, a state court judge determined that

probable cause existed upon the criminal complaint and affidavit filed by Defendant Craig, and

General Crouch initiated criminal proceedings by ordering Plaintiff’s arrest pursuant to the validly

issued warrant. See Ireland v. Tunis , 113 F.3d 1435, 1446 (6th Cir.), cert. denied, 522 U.S. 996,

118 S.Ct. 560 (1977) (“A prosecutor’s decision to file a criminal complaint and seek an arrest

warrant . . . falls[s] squarely with the aegis of absolute prosecutorial immunity.”).

       General Crouch’s prosecutorial immunity applies to bar Plaintiff’s claims of malicious

prosecution.

       F.     Plaintiff’s has failed to provide a basis for his injunctive relief request and
       declaratory relief against General Crouch is not warranted

       Plaintiff asserts “upon information and belief” that General Crouch wishes to re-prosecute

Plaintiff regarding the posted meme, but Plaintiff does not state any facts to support this assertion.

(DE 1 PageID# 24-25). “[T]he party seeking a preliminary injunction bears the burden of

justifying such relief.” Am. Civil Liberties Union Fund of Mich. v. Livingston County, 796 F.3d

636, 642 (6th Cir. 2015). A preliminary injunction is an extraordinary measure which should not

be extended to doubtful cases. See Am. Civil Liberties Union of Ky. v. McCreary Cnty, Ky., 354

F.3d 438, 444 (6th Cir. 2003). A four factor test must be used to determine whether a request for

a preliminary injunction is justified: (1) whether the movant has a likelihood of success on the

merits; (2) whether the movant would suffer irreparable injury without the injunction; (3) whether

the issuance of the injunction would cause potential harm to others; and (4) whether the public

interest would be served by issuance of the injunction. Id. at 445. Plaintiff cannot meet his burden

of establishing support for any of the four factors. Plaintiff’s vague and speculative assertion that


                                                 12

   Case 3:21-cv-00338 Document 12 Filed 05/28/21 Page 12 of 14 PageID #: 292
General Crouch desires to prosecute Plaintiff again for this meme is neither actual, concrete, or

particularized and does not establish imminent threat of harm. Plaintiff cites nothing to support

his assertions and this Court should not entertain his request for injunctive relief.

       This Court should also decline to consider Plaintiff’s request for declaratory relief because

doing so would be a review of Judge Monsue’s ruling in violation of the Rooker-Feldman doctrine.

III.   CONCLUSION

       For the foregoing reasons, all claims should be dismissed against General Crouch. The

Rooker–Feldman doctrine bars federal district courts from reviewing state-court judgments

rendered before the district court proceedings commenced and General Crouch enjoys absolute

prosecutorial immunity for his actions in the underlying prosecution.

                                               Respectfully submitted,

                                               HERBERT H. SLATERY III
                                               Attorney General and Reporter

                                               By: /s/ Mary Elizabeth McCullohs
                                               Mary Elizabeth McCullohs, BPR No. 026467
                                               Senior Assistant Attorney General
                                               Office of the Attorney General
                                               P.O. Box 20207
                                               Nashville, TN 37202-0207
                                               (615) 741-8126
                                               mary.mccullohs@ag.tn.gov
                                               Attorney for Defendant W. Ray Crouch




                                                  13

   Case 3:21-cv-00338 Document 12 Filed 05/28/21 Page 13 of 14 PageID #: 293
                              CERTIFICATE OF SERVICE

     I hereby certify that, on May 28, 2021, a true and correct copy of the foregoing
Memorandum in Support of the Motion to Dismiss was served via the CM/ECF upon the following:

 Daniel A. Horwitz                               Amanda S. Jordan
 Lindsay B. Smith                                Meghan Murphy
 Horwitz Law, PLLC                               Senior Assistant Attorneys General
 4016 Westlawn Dr.                               Civil Law Division
 Nashville, TN 37209                             P.O. Box 20207
                                                 Nashville, TN 37202-0207
 Attorneys for Plaintiff
                                                 Attorneys for Defendants Nealon, Winkler,
                                                 Melton, and Craig


                                                   /s/ Mary Elizabeth McCullohs




                                            14

  Case 3:21-cv-00338 Document 12 Filed 05/28/21 Page 14 of 14 PageID #: 294
